IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-40386
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

KIM IVAN MORILLA,

                                     Defendant-Appellant.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 1:94-CR-128-1
                         - - - - - - - - - -
                           January 22, 1996
Before WIENER, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     Kim Ivan Morilla entered a conditional guilty plea to one

count of possession with intent to distribute marijuana.

Pursuant to his plea agreement, he now appeals the district

court's denial of his motion to suppress.    Morilla admits that

the initial stop of his camper truck was valid.    He contends that

the subsequent detention and search of his vehicle violated his

Fourth Amendment rights.




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-40386
                               -2-

     We have reviewed the record and the district court's opinion

and find no reversible error.   Accordingly, we affirm the

district court's denial of Morilla's motion to suppress.

Morilla's conviction is AFFIRMED.